Citation Nr: 0804101	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
20 percent for muscular strain of the low back.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of fractured right hip with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO in June 2004 and in 
September 2005 that, in part, granted service connection for 
muscular strain of the low back evaluated as 10 disabling 
effective November 17, 2003; and denied a disability rating 
in excess of 30 percent for service-connected residuals of 
fractured right hip with arthritis.  The veteran timely 
appealed.

In September 2005, the RO increased the disability evaluation 
to 20 percent for muscular strain of the low back, effective 
May 11, 2005.

Because higher evaluations are available for muscular strain 
of the low back, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2007, the veteran testified during a hearing before 
the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.




REMAND

The veteran contends that his service-connected muscular 
strain of the low back, and residuals of fractured right hip 
with arthritis are more severe than currently rated, and 
warrant higher disability ratings.

During the May 2007 hearing, the veteran testified that there 
were additional treatment records at VA medical facilities in 
Toledo, Ohio; in Ann Arbor, Michigan; and in Marion, Indiana.  
The claims folder does not contain treatment records from any 
of those facilities, following the most recent VA examination 
in June 2006.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Under current rating criteria, the veteran's muscular strain 
of the low back can be evaluated on the basis of its 
orthopedic and neurological manifestations.  General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), 
38 C.F.R. § 4.71a (2006).

An MRI scan of the veteran's lumbar spine in August 2005 
showed circumferential bulging of the disks prominent at L4-
L5 and at L1, as well as a Schmorl's node on the superior end 
plate of L4 and degenerative changes.  Several treatment 
records reflect radiating lower back pain to the right 
sacroiliac joint and right hip.  The veteran has not been 
afforded a VA neurological examination.  The record shows 
that the veteran underwent a VA examination in June 2006.  
This examination contained some neurological findings, but 
not all of the information needed to evaluate his claim.

Moreover, adjudication of the claim for a higher initial 
disability evaluation should include specific consideration 
of whether "staged ratings" (assignment of different 
ratings for distinct periods of time based on the facts 
found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 
(1999), are appropriate.

In June 2005, the veteran was afforded a VA examination to 
evaluate the severity of his residuals of fractured right hip 
with arthritis.  While the report of that examination 
describes painful and limited motion in the right hip, as 
well as fatigability and lack of endurance and decreased 
ranges of motion with repetitive use, there is no indication 
as to any nonunion or malunion, loose motion, marked 
disability, or ankylosis.  During the May 2007 hearing, the 
veteran has described a greater level of disability.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, each of these matters is hereby REMANDED for the 
following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
muscular strain of the low back, and for 
residuals of fractured right hip with 
arthritis since July 2006.  After 
securing the necessary release(s), obtain 
these records.

2.  Request from the VA medical 
facilities in Toledo, Ohio; in Ann Arbor, 
Michigan; and in Marion, Indiana, all 
records of evaluation and/or treatment of 
the veteran's muscular strain of the low 
back and residuals of fractured right hip 
with arthritis, since July 2006.  All 
records and/or responses should be 
associated with the claims file. 

3.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service-connected muscular strain of the 
low back, and residuals of fractured 
right hip with arthritis.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner(s), and the examination 
report should note review of the file. 

The examiner should identify all current 
neurological symptoms associated with the 
veteran's muscular strain of the low 
back.  The examiner should specify the 
nerves involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine and the right hip in all 
directions, or whether any segment of the 
spine or the right hip is ankylosed.  

If ankylosed, the examiner should report 
whether the spine or right hip is held in 
flexion or extension with any of the 
following: difficulty walking because of 
a limited line of vision, breathing 
limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine and right hip disabilities.  If 
pain on motion is present, the examiner 
should indicate at which point pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any other 
symptoms noted during flare-ups and/or 
with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; whether there is any abnormal 
spine contour (such as scoliosis, reverse 
lordosis, or abnormal kyphosis); and 
whether there is any impairment of the 
femur-to include malunion, nonunion, 
marked disability, or ankylosis.

These specific findings are needed to 
rate the veteran's disabilities in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

4.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected muscular 
strain of the low back, as well as 
whether "staged rating" pursuant to 
Fenderson is warranted; and all 
applicable criteria for evaluating 
residuals of fractured right hip with 
arthritis.  

6.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case (SSOC) before the 
claims file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



